
	

113 HR 4140 IH: Homeless Veterans with Children Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4140
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2014
			Mrs. Negrete McLeod (for herself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 per diem payments to eligible entities for furnishing care to dependents
			 of certain homeless veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Homeless Veterans with Children Act of 2014.
		2.Authorization of per diem payments for furnishing care to dependents of certain homeless veteransSubsection (a) of section 2012 of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
			
				(4)The Secretary may also provide per diem payments under this subsection to a grant recipient or
			 eligible entity to furnish care for a dependent of a homeless veteran who
			 is under the care of such homeless veteran while such homeless veteran
			 receives services from the grant recipient or eligible entity..
		3.Improvements to grant program for comprehensive service programs for homeless veterans
			(a)Modification of authority To provide capital improvement grants for programs that assist homeless
			 veteransSubsection (a) of section 2011 of title 38, United States Code, is amended, in the matter before
			 paragraph (1)—
				(1)by striking or modifying and inserting , modifying, or maintaining; and
				(2)by inserting privately, safely, and securely, before the following.
				(b)Requirement that recipients of grants meet physical privacy, safety, and security needs of homeless
			 veteransSubsection (f) of such section is amended by adding at the end the following new paragraph:
				
					(6)To meet the physical privacy, safety, and security needs of homeless veterans receiving services
			 through the project..
			
